Citation Nr: 0031174	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-14 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a pulmonary 
disorder characterized by chest pain and breathing problems.

3.  Entitlement to service connection for a psychiatric 
disorder to include depression and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971, as well as subsequent periods of active duty 
for training (ACDUTRA) and inactive duty training (INACDUTRA) 
with the Army Reserves until 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Fargo, North Dakota 
(RO).  In a June 1998 rating decision, the RO, in part, 
denied service connection for a low back disorder, a 
pulmonary disorder (claimed as chest pain and breathing 
problems) and depression.  While these issues were in 
appellate status the veteran was diagnosed with PTSD and the 
veteran's representative requested that the RO address the 
new medical evidence before forwarding the veteran's appeal 
to the Board.  An April 1999 supplemental statement of the 
case recharacterized the issue as entitlement to service 
connection for psychiatric illness to include PTSD and 
subsequently the RO denied service connection for PTSD in a 
rating decision issued in May 2000.

The Board notes that the issue of entitlement to service 
connection for a low back disorder will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a claimed 
pulmonary disorder and active service.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
upon which a diagnosis of PTSD was based, occurred during 
active service.
 
3.  There is no competent medical evidence of a nexus between 
a current psychiatric disorder, other than PTSD, and active 
service.


CONCLUSIONS OF LAW

1.  A claimed pulmonary disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).

3.  A psychiatric disorder, other than PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110; 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  "Active military, naval, or air service" means 
active duty, to include any period of qualifying ACDUTRA, 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in line of duty, and 
for any period of INACDUTRA during which the individual was 
disabled from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a).  The term "active duty for 
training" means full-time duty in the Armed Forces performed 
by members of the Reserve Components or National Guard for 
training purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term "inactive duty for training" means duty in 
the Reserves other than full-time duty, special additional 
duty, or training other than active duty training.  See 38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).
In addition, certain chronic diseases, such as arthritis and 
psychosis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  In addition, disabilities, which 
are found to be proximately due to, or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310. 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for pulmonary 
and psychiatric disorders have been properly developed as 
various radiographic and pulmonary function studies and VA 
general medical and psychiatric examinations were afforded 
the veteran in May and June 1998.  Thus, no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.  In this 
regard, the Board notes that an additional medical opinion 
was sought and obtained as to what psychiatric disorder(s) 
the veteran was suffering from and whether such disorder(s) 
were incurred in or aggravated by service.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in August 1998 and the supplemental statements of 
the case issued in October 1998, April and October 1999 and 
April 2000 and notified the veteran, in a November 1999 
letter, of the need for credible evidence that the claimed 
in-service stressor(s) occurred and medical evidence linking 
his current PTSD symptomatology to the claimed stressor(s) 
and proceeded to consider the claims on the merits.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Pulmonary Disorder

Service medical records do not show a pulmonary disorder.  
They do indicate that, in January 1969, the veteran 
complained of chest pain when breathing while in basic 
training.  The impression was possible skeletal pain.  The 
veteran's June 1971 separation examination report indicated 
normal clinical findings for his lungs and chest. 

In the medical history portion of a September 1990 reserve 
examination report, the veteran checked "no" for shortness of 
breath, chronic cough and for pain or pressure in chest.  
That examination report also indicated normal clinical 
findings for his lungs and chest.  After participating in an 
active duty reserve annual physical fitness test in May 1994, 
the veteran experienced chest pains, rapid heart rate, and 
shortness of breath and was hospitalized with bacterial 
pneumonia.  

At a May 1998 VA general medical examination, the examiner 
noted that the veteran's lungs were clear, that pulmonary 
function tests and an electrocardiogram (EKG) were normal, 
and that chest X-rays showed a slight prominence of the 
mediastinum of questionable significance, most probably 
aortic ectasia.

In October 1998, the veteran was hospitalized at the VA 
Medical Center (VAMC) for a slight fever and shortness of 
breath with increasing intensity for the three days before 
admission.  The veteran's family reported that he had been 
replacing the carpet in an old house, which had lots of mold 
and dust.  The diagnoses included acute respiratory failure 
secondary to bilateral eosinophilic pneumonitis and 
nosocomial staph aureus bacterial pneumonia.  Sinuses and 
chest X-rays taken in June 1999 were negative and reflect no 
active process.
   
At his October 1998 hearing, the veteran testified that he 
had trouble with breathing in basic training and that he has 
never passed a PT test even in the reserves. When the 
reserves began to clamp down on the PT tests; the veteran was 
told he could no longer be in the active reserves because he 
could not pass the PT tests.  

Although the veteran had two bouts of pneumonia in the 1990s, 
to include October 1998, and was also hospitalized with 
pneumonitis on the latter date, the June 1999 chest X-rays 
indicate that that his pulmonary diseases had resolved.  That 
is, it is apparent that the veteran does not have a current 
lung disorder.  Even assuming that he has a current pulmonary 
disorder, there is no competent medical evidence linking a 
claimed pulmonary disorder to service.   The veteran was seen 
once while in service, in January 1969, for chest pains.  The 
June 1971 separation and the September 1990 reserve 
examination reports indicated normal clinical findings for 
the veteran's lungs and chest.  The May 1998 VA examiner 
found no pulmonary disorder based upon examination and 
studies.  The veteran was hospitalized in October 1998 for 
pneumonia and pneumonitis but these diseases were of recent 
onset and were not linked to service, and chest X-rays in 
June 1999 were negative and confirm no active pulmonary 
disorder to link back to service or to his May 1994 active 
reserve duty pneumonia. 

The only evidence the veteran has submitted that supports his 
claim is his own testimony and statements.  As stated above, 
the veteran as a lay person, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Thus, the veteran's statements do 
not establish the required evidence needed, and the claim 
must be denied.

Psychiatric Disorder(s) to Include PTSD and Depression

The Board initially notes that the veteran's service medical 
records are silent as to complaints, treatment or a diagnosis 
involving an acquired psychiatric disorder.  The veteran's 
June 1971 separation examination report shows that his psyche 
was clinically evaluated as normal.

The Board notes that VA examined the veteran during the 
course of his claim and that the RO obtained his service 
medical and service personnel records, to include Article 15 
proceedings.  Moreover, in November 1999, the RO requested 
that the veteran submit information necessary to adjudicate 
his PTSD claim, including a description of the stressful 
incident and corroborating information, i.e., names and other 
identifying information concerning other individuals 
involved, to which the veteran did not respond.  The RO also 
requested a separate VA psychiatric opinion based on a review 
of the claims file to ascertain whether: (1) the veteran had 
a psychosis and, if he did, when was it initially manifest; 
(2) the veteran had clinical findings to support a diagnosis 
of PTSD and, if so, what was the in-service stressor(s); and 
(3) the veteran had major depression and, if so, when was it 
initially manifest.  Upon a review of the records, the Board 
finds that all evidence necessary for adjudication of the 
veteran's claim has been obtained, and that the duty to 
assist him, has been satisfied.

As stated earlier, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.   See 38 C.F.R. § 
3.304(f); Falk v. West, 12 Vet. App. 402, 404 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).  

The veteran asserts and testified that he suffers from 
depression and PTSD as a result of stressful incidents 
experienced in service, including an incident, where when 
returning a vehicle with a friend, a suspected Vietnamese 
appeared to be going to throw something at them and they 
opened fire killing him, and another incident, where after 
making a delivery, the veteran and a friend discovered the 
truck's canvas had been shredded by fire from underneath 
while driving the truck across a bridge. 

VAMC records indicate that the veteran was hospitalized in 
June 1975 for alcohol addiction and that he reported previous 
detoxification and treatment for the condition in Crookston 
and Fergus Falls, Minnesota.  August 1971 VA outpatient 
treatment records show a history of alcoholism and complaints 
of, and treatment for, recurrent depression.  The assessment 
was bipolar II disorder and recurrent major depressive 
episode.  Subsequent VA outpatient, inpatient and examination 
records show treatment for and diagnoses of depression, NOS 
(not otherwise specified), (July 1997); mild depressive 
disorder (January and February 1998); recurrent major 
depressive disorder and dysthymia (June 1998 examination); 
history of depression and alcohol abuse (October 1998); 
bipolar I disorder, most recent episode depressed without 
psychotic features, and alcohol and nicotine dependence (June 
1999); depressive symptoms, history of manic symptoms and 
PTSD secondary to the Vietnam War (June 1999 addendum); 
continuous alcohol dependence and probable atypical mood 
disorder (September 1999); bipolar I disorder, most recent 
episode depressed without psychotic features - improved, 
alcohol and nicotine dependence, PTSD, and alcohol withdrawal 
in remission (January 2000); and mood disorder, recurrent 
depressive episodes likely related to alcohol dependence, 
marital breakdowns and his son's premature death in an 
automobile accident (April 2000).

The June 1998 VA psychiatric examination report contains 
diagnoses of recurrent major depressive disorder and 
dysthymia, indicates the veteran's mental illness was 
significantly impacting his life and recommends in-patient 
treatment.  The examiner did not specifically address PTSD in 
his report, but indicated that, based on the veteran's 
report, his depression started during the early part of his 
military involvement.

Additional evidence associated with the claims file includes 
a June 1999 VA clinical psychologist opinion based on a 
history reported by the veteran that he suffers from PTSD 
"secondary to the Vietnam War" and a March 1999 statement 
from the veteran's aunt indicating that after his discharge 
the veteran lived with her until 1973 and that he was very 
moody and depressed, a definite change from the time he 
entered service.  She recalled attempting to get help for him 
for his drinking and depression from the VAMC in Lowell, 
Massachusetts, but she believed that the veteran refused to 
stay. 

The Board finds that the April 2000 VA psychiatric opinion 
report is highly probative evidence which shows that the 
veteran does not have PTSD, noting that before the VA 
psychiatric examination in June 1998 the veteran did not 
mention any in-service stressors during treatment at VAMCs.  
This report was based on a review of the veteran's claims 
file, and it includes an account of the veteran's life 
history and subjective complaints.  It is accompanied by an 
objective rationale in which the examiner specifically ruled 
out PTSD and any psychosis manifested in service or within 
the presumptive period following discharge.  According to the 
VA psychiatrist, the veteran's disorders stem from his 
continuous alcohol dependence, marital problems, and his 
son's premature death in an automobile accident.  Alcohol 
dependence was first recorded in 1975 when the veteran 
reported a history of treatment at Crookston and Fergus Falls 
for detoxification.  He also testified to a history of 
multiple punishments in service due to alcohol abuse.  A mood 
disorder was first recorded in August 1991 consisting of 
recurrent depressive episodes, which the psychiatrist 
believed was likely related to severe alcohol abuse 
overlapping the bipolar disorder.  A June 1999 VA clinical 
psychologist opinion was based on a history reported by the 
veteran that he suffers from PTSD "secondary to the Vietnam 
War", whereas the April 2000 VA psychiatrist's determination 
that the veteran does not have PTSD or a service-related 
psychosis is consistent with VA outpatient and inpatient 
records before June 1998.  This evidence shows that the 
veteran had been diagnosed with psychiatric disorders that 
include bipolar disorders, depressive disorder and dysthymia, 
as well as alcohol and nicotine abuse.  The Board notes that 
those diagnoses relating the veteran's alleged PTSD and other 
psychiatric disorders to service were based on a history 
provided by the veteran without corroboration, thus this 
evidence is considered speculative.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1994). 

With respect to the psychological evaluation and hospital 
reports, which include diagnoses of PTSD, it is noteworthy 
that any history reported in these evaluations and reports is 
based upon the veteran's own accounts.

The Board has considered the diagnosis of PTSD as found in VA 
hospital and PTSD program reports, dated in June 1999 and in 
January 2000.   However, the probative value of these reports 
is weakened by the fact that they do not appear to have been 
based on a review of the veteran's claims file, see Swann, 5 
Vet. App. at 233; Black v. Brown, 5 Vet. App. 177, 180 
(1993), or psychological testing, and only the first of these 
reports mentions any specific stressors.  The Board further 
notes that the PTSD diagnoses in the VA hospital reports are 
accompanied by a diagnosis of alcohol dependence (continuous 
in one), and that the veteran was also being treated in a 
substance abuse program.  When read in context, these 
"diagnoses" therefore appear to be bare transcriptions of lay 
history, and do not constitute "competent medical evidence" 
that the veteran has PTSD that is related to his service.  
See LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board 
therefore finds that the probative value of the evidence 
indicating that the veteran has PTSD is far outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD.  

Even assuming that the veteran has PTSD, another requirement 
for service connection is credible supporting evidence that a 
claimed in-service stressor actually occurred.  Id.  The 
veteran's service records show he received no decorations 
evincing combat exposure and contain no other evidence of 
combat exposure.  He did serve in Vietnam, but his DA 20 
shows that his military specialty was cook and duty soldier 
(the latter for a month).

Since the veteran did not engage in combat with the enemy, 
bare allegations are insufficient to establish service 
stressors for PTSD; rather, official service records or other 
credible supporting evidence must corroborate stressors.  
Cohen, supra; Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993). There is no evidence to 
corroborate the veteran's report of stressors.  The veteran's 
official service records give no support for any in-service 
stressor.  Moreover, he failed to respond to the RO's 
November 1999 request to provide necessary details in order 
to research his claimed stressors -- that he and his friend 
were fired upon or that they shot and killed a Vietnamese -- 
and his service medical records are without complaint or 
clinical finding with respect to trauma during service. 

In reviewing the evidence of record in its totality, the 
Board concludes that the veteran's diagnosis of PTSD due to 
his Vietnam experiences is not supported by evidence of the 
occurrence of verified stressors during military service.  
His testimony and statements have not been independently 
corroborated.  Despite the RO's efforts, the veteran has 
failed to provide more specific information for purposes of 
verification, thus a referral to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) is 
not warranted.  The duty to assist is "not a one way street," 
and the RO can only proceed so far without help from the 
veteran himself.  Warmhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  Thus, the veteran's claim for service connection for 
PTSD therefore fails on the basis that the overwhelming 
preponderance of the evidence shows that he does not have 
PTSD due to a verified stressor.  

As to a psychiatric disorder other than PTSD, the evidence 
establishes that the veteran currently suffers from major 
depression and a bipolar mood disorder.  However, there is no 
medical evidence of a nexus between the veteran's major 
depression and bipolar disorder and his period of active duty 
service.  Post-service medical records do not mention a 
bipolar disorder until 1991 and depression until 1997.  The 
record has failed to provide any competent medical evidence 
illustrating a nexus between the veteran's bipolar disorder 
and major depression.  Accordingly, service connection for a 
psychiatric disorder, to include PTSD and depression, must be 
denied.

The Board points out that although the arguments and reported 
symptoms have been noted, the issue in this case ultimately 
rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  In such 
cases, lay persons untrained in the fields of medicine and 
psychiatry, such as the veteran and his aunt, are not 
competent to offer such an opinion.  See Espiritu, supra; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for a psychiatric 
disorder, to include PTSD and depression, is not warranted.  
To that extent, the veteran's contentions are unsupported by 
persuasive evidence.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a pulmonary disorder 
characterized by chest pain and breathing problems is denied.

Entitlement to service connection for a psychiatric disorder, 
to include depression and PTSD, is denied.


REMAND

Following a review of the records, it is the Board's judgment 
that more administrative and medical evidence is needed to 
determine whether the low back strain the veteran complained 
of in 1993 while in the reserves was due, in whole or in 
part, to injuries sustained while in the Army or during 
ACDUTRA or INACDUTRA in the reserves.  Before the Board can 
reach the question of whether a valid claim has been 
presented, all periods of ACDUTRA and INACDUTRA during which 
the veteran complained of a low back disorder must be 
verified.   Remand is in order to verify the dates of such 
ACDUTRA and INACDUTRA, and to obtain all medical records for 
any such periods not already associated with the claims file.

It is pertinent to note that the service medical records show 
that the veteran first complained of, and was treated for, 
low back pain in November 1968, while in basic training.  X-
rays were within normal limits and the impression was acute 
L5 strain.  The veteran was treated for backache or pain in 
December 1968 and January 1969.  In July 1970, the veteran 
fell out of a 2.5-ton truck injuring his left elbow.  He also 
complained of lumbar pain.  The impression was lacerations 
and bruises.  A June 1971 separation examination report 
indicated normal clinical findings for the veteran's spine 
and musculoskeletal system.

Subsequent reserve medical records indicate that the veteran 
checked "no" for recurrent back pain and for arthritis, 
rheumatism, or bursitis in the medical history portion of a 
September 1990 examination report.  In January 1993, the 
veteran was seen for low back strain while performing a 
physical training (PT) test.  The report noted no history of 
back injury or surgery; however, it indicated that in 1968 
the veteran had a history of having a "long back."  Upon 
examination, the veteran had mild scoliosis of the apex to 
the left mid-lumbar spine and left paravertebral fullness.  
The assessment was history of incapacitating back strain 
without adequate documentation.  A June 1993 physical profile 
reflects chronic low back strain with no PT testing until 
cleared by an orthopedic surgeon.
 
A May 1998 VA general medical examination and X-rays indicate 
that the veteran had spondylolysis on the right at L5 and 
degenerative arthritic changes posterior elements on the left 
at L5.

At an October 1998 RO hearing, the veteran testified that he 
could not remember the treatment for his back following his 
July 1970 fall from a truck.  He stated that in the early 
1970s he went to the VAMC and the doctor kicked him out 
because the doctor said the veteran's problem was his 
drinking not his back or depression.  So the veteran 
testified that he was not treated then and that he just lived 
with it.

At a November 1998 VA outpatient treatment, the veteran 
complained of severe low back pain.  The assessment was 
suspect a bilateral lumbar radiculopathy related to a 
possible herniated disk and consider peripheral neuropathy 
with a peroneal palsy.   

Although the record shows a diagnosis for a low back 
disorder, it is silent as to the etiology of the veteran's 
current low back disorder.   For example, it is not clear 
whether the veteran suffered another injury to his back while 
in ACDUTRA or INACDUTRA status after his discharge from the 
Army in 1971.
 
It is the Board's judgment that more medical evidence is 
needed to explain the etiology of the veteran's low back 
disorder.  Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Green v. Derwinski, 1 
Vet. App. 121 (1991).
Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the Commander, 
Company B, 367th Engineer Battalion of 
the Army Reserves, and request that they 
provide all verified periods of ACDUTRA 
(approximately two weeks each) and 
INACDUTRA (weekend duty).  Mere records 
of points earned toward retirement are 
insufficient; actual dates of ACDUTRA and 
INACDUTRA must be provided.  The RO 
should also request copies of all 
existing medical records for any periods 
of ACDUTRA or INACDUTRA.  If the 
information is not available from the 
Commander, the RO should request that the 
matter be pursued up the chain of 
command.  If the records have been 
transferred to the National Personnel 
Records Center (NPRC), the RO should 
contact the NPRC for the information.  
All responses received should be 
associated with the claims folder.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination to assess the 
nature and etiology of his low back 
disorder.  The claims file and this order 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination. The examiner should 
particularly review, and comment on any 
Army, ACDUTRA and INACDUTRA medical 
records pertaining to complaints of low 
back pain/strain.  All tests and studies 
deemed necessary should be accomplished, 
and all findings should be reported.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current low back disorder is related to 
the veteran's Army, ACDUTRA or INACDUTRA 
service.  

3. After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service 
connection for a low back disorder.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant and his representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 1 -


